In an action by an infant to recover damages for personal injuries, and for expenses and loss of services by his father, defendant appeals from a judgment in favor of plaintiffs, entered on the verdict of a jury. Judgment reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs, on the authority of Thibodeau v. Gerosa Haulage & Warehouse Corp. (252 App. Div. 615, 616; affd., 278 N. Y. 551) and Maloney v. Kaplan (233 id. 426, 431). Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.